Citation Nr: 0738347	
Decision Date: 12/06/07    Archive Date: 12/13/07

DOCKET NO.  06-33 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability manifested by left Hallux valgus, metatarsalgia 
and degenerative changes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his son


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel

INTRODUCTION

The veteran had active military service from January 1978 to 
September 1978.  He also had verified active duty for 
training (ACDUTRA) with the South Carolina Army National 
Guard from September 1973 to February 1974, from May 1975 to 
June 1975, and from June 1977 to July 1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
following a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In October 2007, the veteran and his son testified 
during a hearing before the undersigned Veterans Law Judge 
sitting at the RO.  


REMAND

In July 2002, the RO conducted an SSA (Social Security 
Administration) Inquiry which revealed that the veteran was 
receiving Supplemental Security Income (SSI) disability 
benefits.  

The Board finds in this case that the record on which the 
veteran's disability award from SSA was based may contain 
additional relevant evidence with respect to his claim on 
appeal.  The Board notes that once VA is put on notice that a 
claimant is in receipt of disability benefits from SSA, VA 
has a duty to obtain the records associated with that 
decision.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Thus, the records associated with the veteran's SSI 
disability award should be obtained and associated with the 
claims file.  

In light of the foregoing, the case is REMANDED for the 
following action:

1.  Any records pertaining to the 
veteran's award of SSI disability 
benefits from the SSA, to include the 
decision itself and the medical records 
relied upon in reaching the decision, 
should be obtained.  All records and/or 
responses received should be associated 
with the claims file.  All procedures set 
forth in 38 C.F.R. § 3.159(c)(2) 
pertaining to requests for records from 
Federal facilities must be followed.  
Likewise, all notice procedures as set 
forth in 38 C.F.R. § 3.159(e)(1), for 
identified records that are not obtained 
must be followed.  

2.  After undertaking any other 
development deemed appropriate, the claim 
on appeal should be re-adjudicated in 
light of all pertinent evidence and legal 
authority.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case (SSOC) 
and afforded an opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by VA.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

